Title: From John Adams to United States Senate, 2 March 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States March 2d. 1801.

I have considered the advice and consent of the Senate to the ratification of the Convention with France, under certain Conditions. Altho. it would have been more conformable to my own judgment & inclination, to have agreed to that instrument unconditionally, yet in this point, I found I had the misfortune to differ in opinion from so high a consitutional authority as the Senate. I judged it more consistent with the honour and interest of the United States to ratify it under the conditions prescribed, than not at all. I accordingly nominated Mr. Bayard, minister plenipotentiary to the French Republic, that he might proceed without delay to Paris, to negotiate the exchange of Ratifications. But as that Gentleman has declined his appointment, for reasons equally applicable to every other person, suitable for the service, I shall take no further measures relative to this business, and leave the convention with all the documents in the office of State, that my successor may proceed with them according to his wisdom(Signed)

John Adams